Citation Nr: 0706383	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a higher initial rating for service-
connected hepatitis C, currently evaluated as noncompensable.

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as noncompensable.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of November 2003.  This 
matter was originally on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in April 2003; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that veteran is diagnosed with 
post-traumatic stress disorder (PTSD) based on stressors the 
veteran reported he experienced while on active duty.   

3.  There is credible supporting evidence that a claimed 
stressor occurred.

4.  The competent medical evidence does not show that the 
veteran's service-connected hepatitis C is manifested by 
daily fatigue, malaise, and anorexia or incapacitating 
episodes.

5.  The competent medical evidence does not show that the 
veteran's service-connected hemorrhoids are manifested by 
excessive redundant tissue or frequent reoccurrences.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  

2.  The schedular criteria for a compensable disability 
rating for service-connected hepatitis C have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, Diagnostic Code 7354 (2006).  

3.  The schedular criteria for a compensable disability 
rating for service-connected hemorrhoids have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO addressed the veteran's hemorrhoids 
claim in correspondence dated in April 2001.  In that letter, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  Quartuccio, 16 Vet. App. at 187.  

The Board recognizes that in the April 2001 letter, the RO 
did not explain to the veteran what the evidence must show to 
establish a higher rating for his service-connected 
hemorrhoids.  Nonetheless, the RO subsequently issued a 
statement of the case (SOC), dated in November 2001, and a 
supplemental statement of the case (SSOC), dated in December 
2002, in which the RO provided the veteran with the 
regulations pertaining to increased ratings and the criteria 
for a hemorrhoids evaluation specifically.  The Appeals 
Management Center (AMC) also issued an SSOC, dated in August 
2006, in which it provided the veteran with notice of the 
disability rating and effective date elements of a service 
connection claim.  The Board finds that these documents 
properly provided the veteran with notice of the disability 
rating element for his hemorrhoids claim.    

The RO addressed the veteran's hepatitis C claim in 
correspondence dated in April 2001 and October 2002.  As 
explained above, the April 2001 letter included an 
explanation of VA's and the veteran's duties in obtaining 
evidence in support of the claim.  The April 2001 letter also 
included language that, essentially, requested that the 
veteran provide any evidence in support of his claim.  
Regarding the requirement that VA provide notice of what the 
evidence must show to establish entitlement to the benefit 
sought, the Board finds that this information was provided in 
the November 2001 SOC and December 2002 SSOC.  Specifically, 
the RO provided the veteran with the complete criteria 
applicable for hepatitis C.  

Regarding the requirement that VA notify the veteran of the 
effective date element of a service connection claim, the 
Board  recognizes that the veteran has received no such 
notice, but finds no prejudice as a result.  For the 
increased rating claims, the Board concludes herein that 
increased ratings are not warranted.  Thus, no effective 
dates will be assigned.

For the veteran's PTSD claim, the veteran received notice in 
correspondence dated in April 2001 and January 2004.  The RO 
failed to inform the veteran of the disability rating and 
effective date elements, however, in light of the full grant 
of benefits sought on appeal, there is no prejudice at this 
time.  Prior to implementing the Board's decision, the RO 
will have the opportunity to provide notice to the veteran of 
the disability rating and effective date elements.   

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  In order to develop the veteran's PTSD claim, the 
RO made several attempts to verify the claimed stressors.  In 
August 2002, RO submitted a request to the Center for Unit 
Records Research (CURR) to provide evidence in support of the 
veteran's claimed stressors.  The record shows that CURR 
provided a response in November 2002.  

The Appeals Management Center (AMC) conducted further 
development in response to the Board's November 2003 remand.  
In response to that remand, the AMC submitted requests to 
CURR and the National Personnel Records Center (NPRC) in 
December 2005.  The AMC requested that CURR conduct research 
for the purpose of verifying three particular stressors.  In 
the request to the NPRC, the AMC requested all of the 
veteran's records of service in Thailand.  The record shows 
that both agencies responded to the requests and the 
responses have been associated with the claims file.  

The RO has also provided the veteran with VA medical 
examinations for his hemorrhoids and hepatitis C increased 
ratings claims.  The record shows that the veteran was 
examined for hepatitis C in July 2000, May 2002, and November 
2002.  For his hemorrhoids, the record shows that the veteran 
was examined in August 2000, March 2001, and May 2002.  The 
RO has also obtained the veteran's service medical records 
and VAMC treatment records from VAMC Albuquerque.  The RO 
also provided the veteran with a travel board hearing, which 
was conducted in April 2003.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Service Connection for Post-Traumatic Stress Disorder

Evidence

The veteran's personnel records showed that he served at the 
U-tapao Air Force Base in Thailand between May 1973 and June 
1974.  

Service medical records showed that in June 1971, the veteran 
was taken by ambulance to the hospital at the Sheppard Air 
Force Base in Texas.  It was reported that the veteran 
slipped and fell while getting out of a taxi cab and hit his 
head.  The examiner described the veteran as inebriated and 
smelling from alcohol.  Neurological examination and x-rays 
were negative and the diagnosis was normal examination, acute 
alcoholic intoxication.

In the veteran's separation examination report, dated in 
March 1974, it was noted that the veteran had ptomaine 
poisoning in December 1973 that was accompanied by chest 
pain.  The examiner reported that the veteran responded to a 
prescription and had not had trouble since.  The examiner 
also noted that the veteran had hepatitis in December 1973, 
which was supposedly caused by ptomaine poisoning.  

In a psychiatric assessment from the Albuquerque VAMC, dated 
in October 2000, Dr. T.V. discussed the veteran's psychiatric 
history.  This included reports of dissociative episodes from 
an early age from his father's abusiveness.  Regarding 
military history, Dr. T.V. reported the following incidents 
as described by the veteran.  The veteran witnessed the 
shooting death of a friend, who appeared to have been shot by 
communist demonstrators at the Thailand based where the 
veteran served.  The veteran saw another Thai friend stabbed 
to death in front of the veteran's bungalow in Thailand.  In 
a third incident, which occurred shortly after his arrival to 
Thailand, the veteran was on a bus that got caught in a fire 
fight between security forces and communist infiltrators.  He 
witnessed combatants killed.  The veteran's base was also 
attacked by rockets and small arms fire.  

Dr. T.V.'s assessment was that the veteran had a history of 
severe childhood trauma and trauma during the military, both 
combat and non-combat in nature.  The veteran had a full 
spectrum of PTSD symptoms with particularly severe 
dissociation.  On Axis I, Dr. T.V. diagnosed PTSD, severe, 
chronic; and polysubstance dependence in sustained full 
remission.  On Axis IV, Dr. T.V. diagnosed severe abuse, 
exposure to threat of life in combat zone.  The veteran's GAF 
score was 40, with serious disturbance in interpersonal 
relationships; serious disturbance due to PTSD symptoms, 
including dissociative episodes, and an inability to hold a 
job.

In a letter dated in July 2001, the veteran's brother, R.W., 
explained that the veteran's personality had changed 
dramatically when he was discharged from the service.  After 
service, the veteran no longer wanted to associate with 
family and had a hard time making friends.  R.W. explained 
that he had been in law enforcement for 30 years and had 
dealt with military subjects, many of whom served in the 
Vietnam Era and now had PTSD.  R.W. stated that based on the 
veteran's personality change and physical appearance, he felt 
that he had been adversely affected by PTSD.  

In a statement dated in June 2002, the veteran stated that 
while stationed at the U-tapao Air Force Base in Thailand, he 
had seen a front gate guard who had been shot in the head by 
a communist rally group across the street.  He said that a 
bus driver who drove him away from the scene was shot in the 
head.  The veteran stated that then another Thai friend came 
by and saved his life.  That Thai friend was then shot in the 
head.  

In a stressor statement, dated in September 2002, the veteran 
described many different in-service stressors.  The veteran 
reported experiencing numerous instances of personal assaults 
and threats; seeing a soldier die in basic training; getting 
struck by lightning; being given an experimental hepatitis 
shot; being caught in a firefight shortly after arriving at 
U-tapao Air Force Base in Thailand; walking upon a communist 
rally in Thailand shortly after a guard was shot; witnessing 
his taxi cab driver friend killed by the communists; enduring 
terrifying experiences with snakes, scorpions, rats and 
spiders; witnessing an automobile accident; and being sent to 
work on a suicide mission with "communist infiltrators."

In a letter dated in August 2002, the RO submitted a request 
to CURR to provide reasonably supporting evidence of the 
veteran's alleged stressors as delineated in attached 
documents, which included statements from the veteran.  In a 
response to the RO's request, CURR provided a letter, dated 
in November 2002.  In the response letter, D.K. indicated 
that CURR was unable to conduct a meaningful search due to 
the information provided as being insufficient.  

At the veteran's travel board hearing in April 2003, he 
testified that while at the U-tapao Air Force Base, he came 
through a gate right after the guard at that gate had been 
shot.  The veteran stated that he was able to walk through 
because the guard, who was American, had been shot.  The 
veteran recalled that he walked into the crowd of communists 
across the street and realized his life was in danger.  The 
veteran stated that his Thai friend, who drove a taxi cab, 
pulled him to safety.  As the two were driving away, they 
were shot at and the taxi cab driver was shot in the head.  

At the veteran's hearing, he also described several instances 
of personal assault and encounters with deadly snakes.  The 
veteran also said he was struck by lightning.  

The RO submitted a Personnel Information Exchange System 
(PIES) request to CURR in December 2005.  In the request, the 
RO asked CURR to verify the following: a June 1973 incident 
in Thailand in which a gate guard was shot on duty, an 
incident in which a taxi driver who saved the veteran's life 
was shot in the head, and daily incidents of bombing and 
small arms fire attacks.  

CURR responded to the RO's December 2005 request in a report, 
dated in June 2006.  That report included the following 
findings.  Records showed that on June 30, 1973, Airman First 
Class H.G. was found at his sentry post with a gunshot wound 
to the head.  He was evacuated to a field hospital in Bangkok 
where he was dead on arrival.  Unit histories did not 
document daily bombing and/or fire fights at U-Tapao Air 
Base.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  38 C.F.R. § 
4.125(a) (2006).     

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2005).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include statements from family members and fellow 
service members.  Id.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Id.    

In corroborating the occurrence of the claimed stressor, it 
is not necessary to corroborate every detail of the claimed 
stressor, such as the veteran's own personal involvement.  
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
Independent evidence of the occurrence of a stressful event 
that implies personal exposure to that event is sufficient to 
objectively corroborate the claim of exposure.  Id.  Unit 
records showing attacks on a veteran's unit are "credible 
supporting evidence" that the veteran experienced the 
attacks personally.  Id.    

Where there is an approximate balance of positive and 
negative evidence in regard to a material issue, the Board is 
required to resolve the benefit of the doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Having reviewed the evidence, the Board finds that the 
benefit of the doubt must be resolved in the veteran's favor 
and service connection must be granted.

The October 2000 psychiatric assessment reflects a diagnosis 
of PTSD pursuant to the DSM-IV criteria.  The examiner based 
the PTSD diagnosis on 5 stressors as reported by the veteran: 
being the first person to arrive at the scene of the guard 
shot by militant communist demonstrators, witnessing a Thai 
friend stabbed to death in front of his bungalow, being 
caught in a firefight while on a bus, seeing combatants 
killed, and coming under attack from rockets and small arms 
fire.  

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria based on 
stressors as reported by the veteran, the Board now considers 
whether the record verifies any of the claimed stressors.  As 
a preliminary matter, the Board notes that the evidence fails 
to show that the veteran engaged in combat with the enemy.  
The veteran's service records show that he served in Thailand 
in May 1973 to June 1974.  This evidence, by itself, fails to 
show that the veteran personally participated in events 
constituting an actual fight or encounter with military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  Thus, verification of the 
claimed stressors can only be satisfied by corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
Dizoglio, 9 Vet. App. at 166.  

The Board finds there is enough corroborative evidence of the 
guard shooting incident to verify that this stressor actually 
occurred.  Although the veteran's accounts of incident have 
been inconsistent, they are not contradictory.  Essentially, 
the event as he has described it involved him coming upon an 
unmanned gate, followed by a discovery that the guard had 
been shot by demonstrators.  The veteran has also 
consistently reported that this occurred shortly after his 
arrival at the U-tapao Air Force Base in Thailand.  The 
incident verified by CURR was similar to the veteran's 
account in that it involved a guard who had been found at his 
post after being shot in the head.  Moreover, the verified 
incident occurred at the same Air Force Base and within the 
same month that the veteran reported.  The Board finds that 
the CURR report of the incident is sufficient corroborative 
evidence of the veteran's claim. 

In making the determination that the veteran's reported 
stressor has been verified, the Board is mindful that it is 
not necessary to corroborate every detail of the claimed 
stressor.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  The Board finds that the incident as reported by the 
veteran is similar enough to the incident verified by CURR 
that the veteran should be given the benefit of the doubt 
regarding whether he experienced it as alleged.    






III.  Increased Ratings

Hepatitis C

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's service-connected hepatitis C is currently 
evaluated as noncompensable.  A compensable rating of 10 
percent for hepatitis C requires intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006).

The veteran has claimed, in correspondence and at his travel 
board hearing, that his hepatitis C causes vomiting and liver 
pain.  The veteran claimed that he experiences liver pain 
when he takes Tylenol for his arthritis and he attributed 
this pain to his hepatitis C.  

Here, the medical evidence fails to show that the criteria 
for a compensable rating are met.  The medical evidence 
pertaining to hepatitis C consists of a letter from Dr. R.A., 
dated in November 2000, VAMC treatment records, and May 2002 
and November 2002 VA examination reports.  

There are few records of treatment for hepatitis C in the 
VAMC treatment records and these are summed up in the VA 
examination reports; further discussion of these is not 
warranted.

In the May 2002 VA examination report, Dr. N.N. reported that 
she had reviewed the veteran's claims file and electronic 
records.  Dr. N.N. noted that the veteran reported his liver 
swelling when he took medications.  The veteran also reported 
to Dr. N.N. that he was on a special diet for his condition.  
Based on laboratory tests, Dr. N.N. diagnosed hepatitis C, 
past infection, no residuals at this time.

In the November 2002 VA examination report, Dr. K.G. reported 
that liver function tests were normal and that the veteran 
was status post hepatitis.  Dr. K.G. based the conclusion on 
the veteran's VAMC medical records and the history as 
reported by the veteran.  According to the report, the 
veteran's complaints consisted of vomiting twice weekly and 
having a poor appetite.  The veteran also reported to Dr. 
K.G. that when he increased his Tylenol intake for his 
arthritis, he developed upper right quadrant pain, which the 
veteran felt was related to liver swelling.  The VA medical 
history showed that the veteran had a positive hepatitis C 
antibody test in August 2000.  The medical history also 
showed that Hepatitis C virus detection tests were negative 
in June 2001 and May 2002.  A liver-spleen scan and an 
abdominal ultrasound done in June 2001 were negative for 
liver pathology.  

On physical examination, Dr. K.G. found the abdomen to be 
normal and the liver to be without tenderness.  There was no 
hepatomegaly, ascites, or peripheral edema.  There were no 
angiomata or other cutaneous stigmata of chronic liver 
disease.  As noted earlier, liver functions tests, including 
albumin, prothrombin time, and bilirubin were normal.  

In the November 2000 letter from Dr. R.A., the doctor stated 
that he had seen the veteran in November 2000 for his 
hepatitis and reported that laboratory testing confirmed that 
the veteran's hepatitis C serology was positive.  Regarding 
the present severity of the hepatitis C, Dr. R.A. stated that 
there were no significant abnormalities in liver function 
tests to indicate active hepatitis C at that time.

Based on the foregoing medical evidence, the board finds that 
an increase is not warranted.  Although the veteran reported 
vomiting twice weekly and experiencing "liver pain" when 
taking medications, these symptoms have not been attributed 
to his hepatitis C.  To the contrary, service medical 
providers have found the condition to be asymptomatic.  There 
is no competent medical evidence in the record demonstrating 
the criteria for a compensable rating.  Accordingly, the 
Board finds that a compensable rating for the veteran's 
service connected hepatitis C is not warranted.

Hemorrhoids

The veteran's service-connected hemorrhoids are currently 
evaluated as noncompensable.  A compensable 10 percent rating 
for hemorrhoids requires a showing of external or internal 
hemorrhoids, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's 
hemorrhoids were originally service connected in July 1975; 
therefore the present level of the disability is to be 
considered.

The veteran claims that his hemorrhoids are more severe than 
the currently assigned rating indicates.  The veteran claims 
that his hemorrhoids come and go and that they sometimes burn 
and bleed.  At his travel board hearing in April 2003, the 
veteran was unable to specify what frequency he experienced 
the episodes, but recalled experiencing burning just a couple 
of days earlier.  The veteran reported receiving 12 surgeries 
at VA medical facilities, including VAMC Portland, Oregon 
since his discharge from service.  

The RO provided the veteran with a VA examination for the 
purpose of determining the present severity of his 
disability.  In a report of that examination, dated in March 
2001, Dr. K.G. reported that he had access to the veteran's 
VA medical records from VAMC Albuquerque, but not the 
veteran's claims file.  Dr. K.G. stated that the veteran 
underwent a flexible sigmoidoscopy with banding of 
hemorrhoids in December 2000.  The veteran was found to have 
large internal hemorrhoids at that time.  

According to Dr. K.G.'s report, the veteran reported a 
stinging pain, particularly on the right side of the anus, 
with bowel movements.  The veteran also reported a throbbing 
pain every one to two weeks in the same area prior to bowel 
movements.  Following the surgery, the veteran reported only 
having two episodes of slight rectal bleeding with red blood 
noted on the toilet paper, the last episode being two weeks 
ago.  Current treatment included the use of fish oil to 
soften his stools.

On examination, Dr. K.G. found a skin tag in the 2 o'clock 
position with slight fecal soiling around the anus.  Digital 
rectal examination showed normal size prostate with heme-
test-negative stool.  An anoscope disclosed the presence of 
internal hemorrhoids at the 2 o'clock position.  There was no 
active bleeding or sign of recurrence of rectal fissure.  
Sphincter tone was normal and there were no signs of anemia 
and conjunctivas were not pale.  Dr. K.G.'s diagnosis was 
internal hemorrhoids.  

After considering the evidence pertaining to the veteran's 
hemorrhoids, the Board finds that the veteran's hemorrhoids 
are no more than moderate in degree.  The evidence reflects 
that although they are large, they are not irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
There is also no evidence of persistent bleeding from the 
hemorrhoids of such severity as to result in anemia, nor is 
there credible evidence of fissures.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
hemorrhoids are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Essentials of Evaluative Ratings

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected disabilities interfere with 
his employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 

ORDER

1.  Entitlement to service connection for post-traumatic 
stress disorder is granted.

2.  Entitlement to a compensable rating for service-connected 
hepatitis C is denied.

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


